Final Transcript Apr 05, 2010 / 03:00PMGMT, AZZ - Q4 2ncorporated Earnings Conference Call CORPORATE PARTICIPANTS Joe Dorame AZZ Incorporated - IR, Lytham Partners David Dingus AZZ Incorporated - President, CEO Dana Perry AZZ Incorporated - CFO CONFERENCE CALL PARTICIPANTS John Franzreb Sidoti & Company - Analyst Ned Borland Hudson Securities - Analyst Fred Buonocore CJS Securities - Analyst Brent Thielman DA Davidson - Analyst Eric Prouty Canaccord Adams - Analyst PRESENTATION Operator Good morning and welcome to the AZZ Incorporated fourth quarter and fiscal year 2010 financial results conference call. All participants will be in listen only mode. (Operator Instructions) After today's presentation, there will be an opportunity to ask questions. (Operator Instructions) Please note this event is being recorded. I would now like to turn the conference over to Joe Dorame of Lytham Partners. Joe Dorame - AZZ Incorporated - IR, Lytham Partners Thank you, Amy. Good morning. Thank you for joining us today to review the financial results for AZZ incorporated for the fourth quarter and fiscal year 2010 ended February 28, 2010. Again, my name is Joe Dorame, I'm with Lytham Partners, and we are the Financial Relations consulting firm for AZZ incorporated. With us today on the call representing the Company are Mr David Dingus, President and Chief Executive Officer, and Mr Dana Perry, Chief Financial Officer. At the conclusion of today's prepared remarks, we will open the call for a Q&A session. Before we begin I'd like to remind everyone this conference call includes statements that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Except for the statements of historical fact, this conference call may contain forward-looking statements that involve risks and uncertainties, some of which are detailed from time to time in documents filed by the Company with the SEC. Those risks and uncertainties include, but are not limited to, changes in customer demand and response to products and services offered by the Company including demand by the electrical power generation markets, electrical transmission & distribution markets, the industrial markets and the hot dip galvanizing markets, prices in raw material costs, including zinc and natural gas which are used in the hot dip galvanizing process, changes in the economic conditions of the various markets the Company serves, foreign and domestic, customer requests of delays of shipments, acquisition opportunities, currency exchange rates, adequate financing and availability of experienced management employees to implement the Company's growth strategies. The Company can give no assurance that such forward-looking statements will prove to be correct. We undertake no obligation to affirm publicly, update, or revise any forward-looking statements whether as a result of information, future events or otherwise. With that having been said I'd like to turn the call over to Mr David Dingus, President and Chief Executive Officer of AZZ. David? 1 Final Transcript Apr 05, 2010 / 03:00PMGMT, AZZ - Q4 2ncorporated Earnings Conference Call David Dingus - AZZ Incorporated - President, CEO Thank you, Joe, and thanks to each of you for taking the time to join us for the conference call for the fourth quarter and fiscal 2010. Operating performance for the Company did approximate the guidance which had been previously issued.
